Case 1:19-cr-10459-RWZ Document 1653 Filed 01/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 19-CR-10459-RWZ-13

UNITED STATES OF AMERICA
V.

VINCENT DZIERWINSKI

ORDER

 

January 28, 2021
ZOBEL, S.D.J.

Defendant is charged in an indictment with conspiracy to conduct enterprise
affairs through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(d). He
moves to revoke or amend the Magistrate Judge’s detention order. Docket # 1499. In
conducting a de novo review, the District Court “may reject the magistrate judge's fact
finding and start the hearing anew or may accept the findings of fact made by the
magistrate and hear additional facts and argument.” United States v. Oliveira, 238 F.
Supp. 3d 165, 167 (D. Mass. 2017).

A defendant may be detained only if there exists “no condition or combination of
conditions [that] will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(e).' The

 

1 Defendant argues that the Court must also find that a 18 U.S.C. § 3142(f) factor applies to order
detention. At least two § 3142(f) factors exist here: (1) 18 U.S.C. § 3142(f}(1)(D), because the defendant
is charged with a felony and has been convicted of two offenses described within § 3142(f)(1)(A) through
(C) and (2) 18 U.S.C. § 3142(f)(1)(E), because the defendant is charged in Count One with a felony that
involves the possession or use of a dangerous weapon.

1
Case 1:19-cr-10459-RWZ Document 1653 Filed 01/28/21 Page 2 of 2

government must prove dangerousness by clear and convincing evidence. See 18
U.S.C. § 3142(f).

At the detention hearing, the government presented video, photographic, and
documentary evidence showing that defendant, while incarcerated at Souza-
Baranowski Correctional Center, participated as a member of the Latin Kings in three
violent attacks on other prisoners. He does not dispute his involvement in these acts.
He instead argues that prison violence is insufficient evidence of danger to the
community. He also asserts that he joined the Latin Kings while incarcerated at the
super-maximum security prison as a means of protecting himself. He states that he has
since disavowed his affiliation with the group and therefore does not pose a risk of
obstruction of justice. Defendant's criminal history, however, includes convictions for
armed robbery, assault and battery with a dangerous weapon, and intimidation,
offenses committed outside a carceral setting. While in prison, aside from the instant
charges, defendant was charged with and convicted of threatening murder. The
undisputed facts and criminal history support the Magistrate Judge’s finding that
defendant has a record of violence that strongly suggest that no condition or
combination of conditions would reasonably assure the safety of witnesses or the
community if he were released.

The motion to revoke the detention order (Docket # 1499) is DENIED.

| = Dy
January 28, 2021 \ oe, neato

 

DATE an RYA W. ZOBEL
UNITE STATES DISTRICT JUDGE
